723 A.2d 975 (1999)
157 N.J. 251
Marie K. RYAN and Thomas R. Ryan, Co-Administrators and Administrators Ad Prosequendum of the Estate of Daniel J. Ryan, deceased, Plaintiffs-Appellants,
v.
LCS, INC., t/a D'Jais, and Donald Davison, Jr., Defendants,
and
Tig Insurance Company, Defendant-Respondent.
Supreme Court of New Jersey.
Argued February 17, 1999.
Decided March 3, 1999.
*976 Kenneth L. Thomson, Freehold, for plaintiffs-appellants (Schottland, Manning, Rosen, Caliendo & Munson, attorneys).
Jay Lavroff, Westfield, for defendant-respondent (Lindabury, McCormick & Estabrook, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Kimmelman's opinion of the Appellate Division, reported at 311 N.J.Super. 618, 710 A.2d 1050 (1998).
For affirmanceChief Justice PORITZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN, and COLEMAN7.
OpposedNone.